Citation Nr: 1235981	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  12-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 21, 2009, for the award of service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1957 to August 1961 and from August 1962 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO granted service connection for peripheral neuropathy of the left lower extremity, effective February 18, 2009.  In an October 2009 letter, the Veteran argued that the effective date of the grant of service connection should be earlier.  The Board finds that this was a timely notice of disagreement (NOD) as to the effective date assigned for peripheral neuropathy of the left lower extremity.  Anderson v. Principi, 18 Vet. App. 371, 375 (2004) (an appellant's question as to "why [the claim] wasn't allowed back in 1985" should be liberally interpreted as an expression of disagreement with the effective date assigned, and documents containing this question should have been construed as an NOD).
 
The RO did not recognize the October 2009 letter as a timely NOD, but in December 2011, the RO found that there was clear and unmistakable error (CUE) in the assignment of the effective date of service connection for peripheral neuropathy of the left lower extremity, and assigned an effective date of January 21, 2009.  The Veteran again timely disagreed with the effective date assigned.

The issue of entitlement to an earlier an effective date earlier than January 21, 2009, for the award of service connection for peripheral neuropathy of the left lower extremity is thus properly before the Board.

In June 2012, the Veteran testified during a hearing at the Board before the undersigned; a transcript of that hearing is of record.

FINDINGS OF FACT

1.  The Veteran filed a formal claim for service connection for peripheral neuropathy of the upper and lower extremities on November 20, 2003.  No claim, formal or informal, was previously received.

2.  The claims were denied, the Veteran timely appealed, and the Veteran was subsequently granted service connection for peripheral neuropathy of the upper extremities and right lower extremity in March 2008, effective the November 20, 2003 date of claim.

3.  The claim for service connection for peripheral neuropathy of the left lower extremity was not addressed by the RO in its March 2008 decision because it concluded based on a January 2008 informal hearing and statement of the Veteran that he had withdrawn his appeal of the denial of this claim.

4.  The Veteran's withdrawal of his appeal of the denial of the claim for service connection for peripheral neuropathy of the left lower extremity was not done with a full understanding of the consequences of such action on the part of the Veteran.

5.  The Veteran's November 20, 2003 claim for service connection for peripheral neuropathy of the left lower extremity remained pending until it was granted by the RO in August 2009.


CONCLUSION OF LAW

The criteria for an effective date of November 20, 2003, for the award of service connection for peripheral neuropathy of the left lower extremity, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 20.204 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the effective date sought by the Veteran, and, as shown below, this is the earliest effective date warranted as a matter of law, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

The Board notes that, during the June 2012 Board hearing, the undersigned explained the issue on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 30 days in order to allow the Veteran's representative to submit an informal hearing presentation (IHP).  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).  There is no evidence or argument in this case that a claim for entitlement to service connection for peripheral neuropathy of the left lower extremity was filed within a year of the Veteran's July 1978 separation from service, and 38 U.S.C.A. § 5110(b)(1) is therefore inapplicable.

The Veteran filed claims for service connection for peripheral neuropathy of the upper and lower extremities on November 20, 2003.  These claims were denied in July 2004.  The Veteran filed a timely NOD, the RO issued a February 2005 statement of the case (SOC) and the Veteran filed a timely substantive appeal.

An RO hearing was scheduled, but the Veteran agreed to an informal conference instead.  A January 2008 informal hearing report reflects that the Veteran withdrew the issue of service connection for left lower extremity peripheral neuropathy.  In a statement in support of claim (VA Form 21-4138) of the same date, the Veteran wrote, "I withdraw my appeal as it pertains to peri neur l. lower."  In March 2008, the RO granted service connection for peripheral neuropathy of the upper extremities and the right lower extremity, assigning an effective date of the November 20, 2003 date of claim, as the Veteran had timely appealed the denial of the claim, continued to pursue the appeal, and the claim was still on appeal when it was granted.  The RO did not address the claim for service connection for peripheral neuropathy of the left lower extremity because it considered the appeal from the denial of this claim to be withdrawn.

In November 2008, the Veteran wrote a letter to the RO indicating that after his claims were granted, he "discovered that the award for my left lower extremity had not been included," and expressed a desire to "appeal the omission of benefits for my left, lower extremity."  This communication was received on January 21, 2009, and was deemed by the RO as an application to reopen the claim for service connection for peripheral neuropathy of the left lower extremity.  The January 21, 2009 date of this communication was ultimately determined by the RO to be the appropriate effective date for the grant of service connection for peripheral neuropathy of the left lower extremity.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r); Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").

The issue in this case is whether the Veteran's January 2008 withdrawal of his appeal was valid.  If so, then the July 2004 denial of the claim for service connection for peripheral neuropathy of the left lower extremity became final, and the appropriate effective date was the date of the January 21, 2009 letter, which was an application to reopen the claim.  See 38 C.F.R. § 20.204(c) (withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the substantive appeal); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) ( "when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable").  If not, then the November 20, 2003 claim remained pending.  38 C.F.R. § 3.160(c) (defining "pending claim" as an "application, formal or informal, which has not been finally adjudicated"); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (a claim "remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability").  See also Hanson, 9 Vet. App. at 31 (a claim remains pending until final action is taken or the claim is withdrawn).

The Veteran's representative conceded in his June 2012 IHP that the January 2008 informal hearing report and statement in support of claim met the requirements of a valid withdrawal of an appeal in 38 C.F.R. § 20.204 (a) and (b), as it was a statement in writing from the Veteran, included his name and claim number, and specified the claim being withdrawn.  He contended, however, that in order for a withdrawal to be effective, it must also be done with a full understanding of the action on the part of the Veteran, and that there was no such understanding in this case.  For the following reasons, the Board agrees with the arguments of the Veteran's representative.

In DeLisio v. Shinseki, 25 Vet. App. 45 (2011), the Court held that, whether or not a claim has already been decided by the RO (and is thus subject to 38 C.F.R. § 20.204, applicable to withdrawals of appeals), "it is well settled that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Id. at 57.  Similarly, in Hanson, the Court held that in determining whether a claim was withdrawn consideration had to be given as to whether "the veteran was misguided or lacked understanding of the consequences of his actions").  Hanson,  9 Vet. App. at 32.  The Board is thus required to determine in this case whether, although meeting the requirements of 38 C.F.R. § 20.204, the Veteran's January 2008 withdrawal of his appeal of the denial of the claim for service connection for peripheral neuropathy of the left lower extremity was done with a full understanding of the consequences of his actions.  For the following reasons, the Board finds that the Veteran did not have a full understanding of the consequences of his actions.

The Veteran's submissions, statements, and arguments throughout the relevant time period reflect that he sought to contend that he was entitled to compensation for peripheral neuropathy of both upper and lower extremities.  The Veteran initially referred in his January 2004 claim to neuropathy in the arms, feet, and hands.  On the March 2006 VA examination, the Veteran complained of tingling, numbness, and burning of the hands and feet, and the examiner found that the complaints were consistent with a predominantly sensory polyneuropathy, but there were no clinical findings to support that conclusion at that time.  While Dr. Zortea's September 2007  nerve conduction and EMG report indicated that nerve studies of the upper and right lower extremities showed abnormal findings, he also gave an impression of generalized peripheral neuropathy.  Moreover, other private records noted abnormalities of the left lower extremity, such as a September 2007 Family Physician's treatment note indicating that sensory examination showed diminished sensation in multiple areas of the left foot.  In order to establish entitlement to service connection, a veteran must show current disability, which does not require any particular test result such as EMG, but could be shown by any competent evidence of such disability.  See, e.g., Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (establishing entitlement to service connection requires, among other things, competent evidence of current disability).  Thus, the Veteran sought to establish entitlement to service connection for peripheral neuropathy of both upper and lower extremities and submitted relevant evidence in support of each of these claims.

After the January 2008 informal conference, the Veteran explained in his written statements and Board hearing testimony that he did not understand that his actions would result in a withdrawal of one of the four claims for service connection for neuropathy of the upper and lower extremities, but, rather, thought that his claim relating to peripheral neuropathy of the left foot would be replaced by a more general claim of service connection for peripheral neuropathy of the left lower extremity.  The Board finds the statements and testimony of the Veteran in this regard to be credible.  The Veteran's statements are also supported by the fact that in his first statement after the March 2008 grant of service connection for peripheral neuropathy of the upper extremities and right lower extremity, written in November 2008 and received in January 2009, that the RO had failed to adjudicate the claim for service connection for peripheral neuropathy of the left lower extremity and that he sought to appeal this omission.  As argued by the Veteran's representative, the vigorous and continuous pursuit of the claim for service connection for peripheral neuropathy of the left lower extremity compared with the abrupt withdrawal of the appeal strongly suggests a decision made without full understanding of its implications. 

For the reasons stated above, the Board finds that the Veteran's January 2008 withdrawal of his appeal of the denial of service connection for peripheral neuropathy of the left lower extremity was not done with his full understanding of the consequences of such action.  The withdrawal was therefore not effective, and the claim for service connection for peripheral neuropathy remained pending until granted in August 2009.  Because the claim was filed on November 20, 2003 and, like the other peripheral neuropathy claims, was continuously pursued beginning with the timely November 2004 NOD, the appropriate effective date is the November 20, 2003 date of claim.  As there is no argument or evidence that a claim, formal or informal, for service connection for peripheral neuropathy was filed prior to the November 20, 2003 claim, an effective date of November 20, 2003, is warranted for the award of service connection for peripheral neuropathy of the left lower extremity.

ORDER

Entitlement to an effective date of November 20, 2003, for the award of service connection for peripheral neuropathy of the left lower extremity, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


